Citation Nr: 0316699	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-18 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased rating for ankylosing 
spondylitis, currently evaluated as 60 percent disabling.  

3.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On April 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded the 
following VA examinations: 
(a)  an orthopedic examination, by an examiner who 
has not previously examined the veteran, in order 
to determine the current severity of the service-
connected ankylosing spondylitis.  The importance 
of appearing for the scheduled examinations and the 
consequences of his failure to do so should be made 
available to the veteran.  The claims file must be 
made available to the examiner prior to the 
examination and the examiner must state that he/she 
reviewed the file prior to the examination.  In 
general, the examiner should record all complaints 
and clinical manifestations referable to the 
ankylosing spondylitis.  The examiner must 
specifically indicate whether or not there is any 
complete bony fixation of the spine, and if so, 
whether it is in an unfavorable position.  The 
examiner must also comment on the presence of any 
marked deformity and whether there is any 
involvement of any other major joints (Marie-
Strumpell type) or without other joint involvement 
(Bechterew type).  If any of the foregoing cannot 
be determined, the examiner should so state for the 
record.  A complete rationale for all opinions 
expressed must be provided.  The examination report 
must be typed. 

(b)  Following the completion of the above, the 
veteran should be scheduled for an audiological 
examination in order to determine the nature and 
extent of any currently present bilateral hearing 
loss.  The claims file must be made available to 
the examiner for review in conjunction with this 
request for medical opinion, and the examiner must 
state that such a review of the file was made.  The 
examiner must provide an opinion as to whether any 
bilateral hearing loss found is causally related to 
service.  If any of the foregoing cannot be 
determined, the examiner should so state for the 
record.  A complete rationale for all opinions 
expressed must be provided.  The examination report 
must be typed.  

(c)  Finally, after all the foregoing has been 
completed, the veteran should be scheduled for a 
stomach examination in order to determine the 
current severity of any currently present duodenal 
ulcer.  The claims folder must be made available to 
the examiner for review in conjunction with this 
request for medical opinion, and the examiner must 
state in the report that such review has been 
accomplished.  With regard to the veteran's 
service-connected duodenal ulcer, the examiner must 
include the veteran's height and current weight, 
and must include blood studies to determine the 
presence or absence of anemia.  The examiner should 
specifically comment on whether the veteran's 
duodenal ulcer disease, results in pain which is 
only partially relieved by standard ulcer therapy, 
periodic vomiting, weight loss, recurrent 
hematemesis or melena and anemia.  The extent and 
frequency of any such symptoms should be specified, 
as should the degree to which any of these symptoms 
result in impairment of the veteran's health.  A 
complete rationale should be given for all opinions 
and conclusion expressed.  The examination report 
must be typed.

2.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





